Citation Nr: 1101795	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for residuals of a right knee 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In February 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

This case was previously before the Board in September 2009, when 
it was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or persistent 
or recurrent symptoms of disability; and (B) establishes that the 
Veteran suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service- connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 



In this case, there is evidence of a current disability and the 
Veteran is competent to describe a knee injury in service and 
persistent or recurrent knee symptoms since service and the knee 
injury the Veteran described is consistent with his airborne 
training in service.  

In order to warrant a VA examination on the question of nexus to 
service, the Veteran need only show competent evidence of an 
association with service, and medical evidence is not required.  
Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  
Because there is competent evidence of an association of the 
current right knee disability and an injury in service,  a VA 
examination with a nexus opinion is needed under the duty to 
assist. 

Although the instructions in the Board's remand in September 2009 
made a VA examination contingent on evidence of treatment of an 
in-service injury or evidence of continuity of symptomatology, 
the decision to remand the claim is made in accordance with 
Waters. 

In the notice of disagreement, filed in October 2007, the Veteran 
indicated that his right knee injury in service resulted in a 
delay of completion of his parachute training at Fort Benning, 
Georgia.  He contended that this delay should be reflected in his 
service personnel records and would support his claim of an 
injury.  As the Veteran's service personnel records are not 
contained in the file, and the records of treatment for an injury 
at Fort Benning have been determined to be unavailable, the 
personnel records may be probative and should be obtained for the 
record.

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate federal 
custodian, a copy of the Veteran's service 
personnel records, specifically documents 
related airborne training.  




If the records sought do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran and 
his representative in accordance with 38 
C.F.R. § 3.159(e).

2.  Obtain VA records, including reports 
of consultation and operative reports, 
from the Charleston, South Carolina, VA 
Medical Center, pertaining to a total 
right knee replacement in 2007. 

3.  Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not (greater than 50 percent 
probability), as likely as not (50 percent 
probability), or less likely than not 
(less than 50 percent probability) or an 
opinion is not possible without resort to 
speculation that the current right knee 
disability, a total knee replacement due 
to arthritis in 2007, is related to a 
right knee injury described by the Veteran 
in airborne training in 1965, which is not 
documented, but the Veteran testified that 
he did sustain such a knee injury and he 
is competent to describe an injury. 

The examiner is asked to consider whether 
the Veteran's current right knee 
disability, total knee replacement due to 
arthritis is consistent with the type of 
injury the Veteran relates he sustained in 
service (i.e., a right knee strain in 
airborne training, considering accepted 
medical principles pertaining to the 
history, manifestation, clinical course, 
and character of the Veteran's current 
right knee disability..  




Also, the examiner is asked to comment on 
the significance that the Veteran has 
arthritis in the left knee without a 
history of a left knee injury. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the injury 
is 1965 as described by the Veteran, is 
not more likely than any other to cause 
the Veteran's current right knee 
disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

3. On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
 George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
